UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PATRICK NICHOLS,                                      :
                                                      :
                       Plaintiff,                     :
                                                      :
               v.                                     :       Civil Action No. 22-1141 (UNA)
                                                      :
U.S. SECRET SERVICE,                                  :
                                                      :
                       Defendant.                     :


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff’s application to proceed in forma pauperis [2]

and his pro se complaint [1] as amended [10]. Plaintiff alleges that the United States Secret Service

seized approximately $13,000 from him at Union Station in the District of Columbia in June 2012,

even though criminal charges against him had been dismissed in August 2012 and January 2015.

See Am. Compl. (ECF No. 10) at 1; Compl. (ECF No. 1) at 1. Presumably plaintiff demands return

of the seized funds.

       The Court notes that plaintiff’s previous demands for return of the seized funds failed. See

Nicholas v. U.S. Secret Serv., No. 1:18-CV-0606, 2020 WL 2571520, at *2 (D.D.C. May 21, 2020)

(dismissing § 1983 claim for lack of subject matter jurisdiction and Takings Clause claim for

failure to state a claim); Nicholas v. United States, No. 17-1847 C, 2018 WL 1940543, at *1 (Fed.

Cl. Apr. 25, 2018) (dismissing Fifth Amendment Takings Clause claim for lack of jurisdiction




                                                 1
where plaintiff contested validity of defendant’s actions).1 Plaintiff is no more successful here, as

he fails to demonstrate a basis for this Court’s subject matter jurisdiction.

       A party seeking relief in the district court must at least plead facts that bring the suit within

the Court’s jurisdiction. See Fed. R. Civ. P. 8(a). Plaintiff has not done so and, therefore, the

Court will dismiss the complaint without prejudice for lack of subject matter jurisdiction. An

Order is issued separately.



DATE: December 12, 2022                                /s/
                                                       AMY BERMAN JACKSON
                                                       United States District Judge




1
        Although the spelling of plaintiff’s surname is different (Nichols) from the plaintiff’s
surname in the other cases (Nicholas), given the factual similarities of the cases, it appears that
Patrick Nichols and Patrick Nicholas are the same person.
                                                  2